Exhibit 10.2

RETIREMENT AGREEMENT

 

This Retirement Agreement (“Agreement”) is made and entered into by and between
Highwoods Properties, Inc., a Maryland corporation (“Highwoods” or the
“Company”), and Gene H. Anderson (“Employee”).

WHEREAS, the effective date of Employee’s retirement from employment with
Highwoods is June 30, 2009 (the “Retirement Date”); and

WHEREAS, Employee and Highwoods wish to set forth the terms and conditions of
Employee’s retirement from employment, as well as resolve any disputes and
claims which Employee could potentially have arising from the employment of
Employee by Highwoods and the ending of that employment.

NOW THEREFORE, in consideration of the mutual promises and agreements contained
in this Agreement, Employee and Highwoods agree as follows:

 

1.

Highwoods’ Agreements:

Subject to the terms and conditions contained herein, and in consideration of
the release and other promises contained herein, Highwoods agrees to provide
Employee, an at-will employee, with the following:

(a)       Subject to Employee’s continuing compliance with his agreements under
Section 2 of this Agreement, Highwoods acknowledges and confirms that Employee
is eligible for benefits under the Company’s Retirement Plan, which was adopted
and became effective as of March 1, 2006. In addition to the foregoing, subject
to Employee’s continuing compliance with his agreements under Section 2 of this
Agreement, (i) the Exercisability Benefit shall apply to all Stock Options held
by Employee as of the Retirement Date (regardless of whether or not such Stock
Options are subject to the Exercisability Benefit pursuant to Section 3 of the
Retirement Plan) and (ii) the Vesting Benefit shall apply to all shares of
Time-Based Restricted Stock and Performance-Based Restricted Stock held by
Employee as of the Retirement Date (regardless of whether or not such shares are
subject to the Vesting Benefit pursuant to Section 3 of the Retirement Plan).
Capitalized terms used but not defined herein shall have the meaning set forth
in the Retirement Plan.

(b)       Highwoods will continue Employee’s health insurance benefits through
the Retirement Date, after which Employee may elect to continue health insurance
through COBRA.

 

2.

Employee’s Agreements:

(a)       Full and General Release of Liability: In consideration of this
Agreement, and the benefits and promises provided for in Section 1, the
sufficiency of which is hereby acknowledged, Employee hereby forever WAIVES,
RELEASES, AND DISCHARGES Highwoods and all of its current and past insurers,
attorneys, fiduciaries, current and former

 



 



 

 

--------------------------------------------------------------------------------

officers, directors, partners, employees, agents, successors, assigns,
subsidiary and parent companies, and all other entities affiliated with or
related to it, without limitation, exception, or reservation (collectively, the
“Released Parties”), from any and all liability, actions, claims, demands, or
lawsuits in law or in equity which Employee may have had, presently has, or in
the future may have, in connection with or arising out of his employment with
Highwoods through the effective date of this Agreement, other than for breach of
this Agreement. This Release applies to any and all claims against Highwoods,
known or unknown, arising under contract or under federal, state, or local
statutory or common (including civil tort) law, which have been asserted or
which could have been asserted including, but not limited to, any and all claims
of race, sex, national origin, religious, disability, or age discrimination,
harassment and/or retaliation under Title VII of the Civil Rights Act of 1964
(as amended), the Civil Rights Act of 1991, the Older Workers Benefit Protection
Act, 42 U.S.C. § 1981, the Age Discrimination in Employment Act, the Americans
with Disabilities Act, the Rehabilitation Act, any claims pursuant to the Family
and Medical Leave Act, the Equal Pay Act, the Occupational Safety and Health
Act, the Employee Retirement Income Security Act (“ERISA”), the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”), 42 U.S.C. § 1983, 42 U.S.C. § 1988,
any claims of retaliation pursuant to the Fair Labor Standards Act and/or North
Carolina Workers’ Compensation Act, state statutory and common law, including
but not limited to any claims for breach of contract, tortious interference with
business expectancy, outrage, negligent infliction of emotional distress,
defamation, and/or wrongful discharge in violation of public policy, and any
other federal, state, or local laws, including common law, to the maximum extent
permitted by law, without limitation or exception, other than for breach of this
Agreement.

(b)       Return of Highwoods’ Property: Employee understands and agrees that on
or before the Retirement Date, he will turn over to Highwoods all originals and
all copies of all lists, files, memoranda, records, reports, credit cards,
policies, handbooks, physical or personal property, and other documents or
information, whether tangible, on computer or otherwise, which Employee received
from Highwoods which is the property of Highwoods or which he prepared, copied
or caused to be prepared or copied, or otherwise received in connection with his
employment with Highwoods. Any requests for reimbursement of business-related
expenses incurred by Employee during the course of his employment must be
submitted to Highwoods in accordance with existing policies and procedures of
Highwoods no later than September 30, 2009.

 

(c)       Confidential Business Information: Employee acknowledges that he knows
information relating to Highwoods and its affiliated and related entities and
their respective operations that is proprietary in nature, confidential to
Highwoods, and not generally known to the public. Such “confidential business
information” includes information, whether obtained in writing, in conversation,
or otherwise, concerning corporate strategy, intent and plans, business
operations, financing, customers and potential customers, customer leases,
pricing, costs, budgets, equipment, the status, scope and terms of pending
negotiations, transactions, contracts and obligations, and corporate and
financial reports. Such confidential and/or trade secret information does not,
however, include information in the public domain unless Employee has, without
authority, made it public. Employee agrees: (1) not to disclose such information
to anyone; (2) to keep such information confidential; (3) to take appropriate
precautions to maintain the confidentiality of such information; and (4) not to
use such information for personal benefit or the benefit of any customer,
competitor, vendor or employee

 



 



 

 

--------------------------------------------------------------------------------

of Highwoods or any other person. If Employee is required to disclose
information pursuant to a court order or other government process or such
disclosure is necessary to comply with applicable law or defend against such
claims, then Employee shall: (a) notify Highwoods promptly before any such
disclosure is made; (b) at Highwoods’ request and expense, take all reasonably
necessary steps to defend against such process or claims; and (c) refrain from
opposing Highwoods’ participation with counsel of its choice in any proceeding
relating to any such court order, other government process or claims.

(d)       Employee Acknowledgements: Employee acknowledges that as of the date
Employee signed this Agreement, Employee: (1) has not suffered a work-related
injury that has not be properly disclosed to Highwoods; (2) has been paid in
full all wages due and owing to Employee for any and all work performed for
Highwoods; (3) has not exercised any actual or apparent authority by or on
behalf of Highwoods and/or any of the Released Parties that Employee has not
specifically disclosed to the Employer; (4) to Employee’s knowledge, Employee
has not entered into any agreements, whether written or otherwise, with any of
Highwoods’ employees (current and former) and/or third parties that could
legally bind Highwoods.

(e)       Non-Disparagement: Employee agrees that he will not make disparaging
or critical statements of any nature whatsoever about Highwoods and/or any of
the Released Parties. Highwoods will not make disparaging or critical statements
of any nature whatsoever about Employee. Each of the parties agrees and
acknowledges that any violation of or failure to perform the agreements set
forth in this section by the other party shall constitute a material breach of
this Agreement.

(f)        Non-Interference: Nothing in this Agreement shall interfere with
Employee’s right to file a charge, cooperate or participate in an investigation
or proceeding conducted by the Equal Employment Opportunity Commission or any
other federal, state or local regulatory or law enforcement agency. However, the
consideration provided to Employee in this Agreement shall be the sole relief
provided to Employee for the claims that are released by the Employee in this
Agreement, and Employee will not be entitled to recover and agrees to waive any
monetary benefits or recovery against the Company and/or the other Released
Parties in connection with any such charge or proceeding without regard to who
has brought such charge or complaint.

(g)       Non-Competition: For the later of such time as Employee continues to
serve as a member of the Company’s Board of Directors or holds long-term
incentive awards subject to the benefits referenced or described in Section
1(a), of this Agreement, Employee shall not engage in the ownership,
development, operation, management or leasing of any retail, industrial, office
or distribution properties in any metropolitan area in which the Company is
engaged in business at any time without the prior consent of the Company’s Board
of Directors.

3.         Tax Issues and Indemnification Agreement: Employee expressly
acknowledges that no oral or written representation of fact or opinion has been
made to him by Highwoods, any of the Released Parties, or its attorneys
regarding the tax treatment or consequences of any payment made under this
Agreement. It is expressly understood that to the extent any liability or
responsibility exists for employee’s federal, state and local income or other
taxes, penalties or

 



 



 

 

--------------------------------------------------------------------------------

interest (all of which shall be referred to as “Tax”), such liability or
responsibility rests solely with Employee. Employee further agrees to indemnify
and hold harmless Highwoods and/or the Released Parties in connection with any
liability incurred by Highwoods in connection with any Tax or Taxes for which
Employee is responsible.

4.         Voluntary Nature of Agreement and Advice of Counsel: Employee
acknowledges he has read this Agreement, understands its terms, and signs the
Agreement voluntarily of his own free will, without coercion or duress, and with
full understanding of the significance and binding effect of the Agreement.
Employee is hereby advised to consult with his attorney before signing this
Agreement, and Employee acknowledges he has had an opportunity to review this
Agreement with an attorney prior to execution.

5.         Consideration Period and Revocation: Employee received this Agreement
on June 18, 2009. Employee has twenty-one (21) calendar days from the date
Employee received the Agreement within which to consider the Agreement, although
Employee may return it sooner if desired. Employee may revoke the Agreement, by
delivering a written notice of revocation to Jeffrey D. Miller, Vice President,
General Counsel and Secretary, Highwoods Properties, Inc., 3100 Smoketree Court,
Suite 600, Raleigh, North Carolina 27604, within seven (7) calendar days after
Employee signs the Agreement. The Agreement will become effective and
enforceable on the eighth (8th) calendar day following the date Employee signs
the Agreement (“Effective Date”).

6.         Cooperation: Employee agrees that, upon reasonable request by
Highwoods, Employee will participate in the investigation, prosecution, or
defense of any matter involving Highwoods, any of the other Released Parties, or
any other matter that arose during Employee’s employment, provided Highwoods
shall reimburse Employee for any reasonable travel and out-of-pocket expenses
incurred in providing such participation at its request.

7.         Binding Effect: This Agreement will be binding upon Employee and his
heirs, administrators, representatives, executors, successors and assigns, and
will inure to the benefit of the Company and its successors and assigns.

8.         Entire Agreement: This Agreement contains the entire agreement
between and among the parties and cannot be modified in any respect in the
future except in a writing signed by the parties hereto.

9.         Severability: It is expressly understood to be the intent of the
parties hereto that the terms and provisions of this Agreement are severable and
if, at any time in the future or for any reasons, any term or provision in this
Agreement is declared unenforceable, void, voidable, or otherwise invalid, the
remaining terms and provisions shall remain valid and enforceable as written.

10.       Governing Law: The terms and provisions of this Agreement shall be
interpreted and enforced under the substantive law of the State of Georgia, to
the extent state law applies, and under federal law, to the extent federal law
applies.

11.       Counterparts: This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
shall constitute together one and

 



 



 

 

--------------------------------------------------------------------------------

the same Agreement. Any party to this Agreement may execute this Agreement by
signing any such counterparts.

12.       Attorney Fees: In any dispute hereunder that is resolved through legal
proceedings, reasonable attorneys’ fees and expenses shall be awarded to the
prevailing party.

13.       Termination of Amended and Restated Executive Supplemental Employment
Agreement: Each of the parties hereto acknowledges that, pursuant to Section
10(e) of the Amended and Restated Executive Supplemental Employment Agreement,
effective as of April 13, 2007, by and between, Highwoods and Employee (the
“Prior Agreement”), the Prior Agreement is automatically terminated concurrently
with execution of this Agreement, and that none of the provisions of the Prior
Agreement shall survive or be deemed to survive the execution of this Agreement
in any respect.

14.       Committee Approval. The terms and conditions of this Agreement have
been approved in all respects by the Compensation and Governance Committee of
the Company’s Board of Directors.

 

 

 

/s/ Gene H. Anderson

 

Gene H. Anderson

 

 

 

 

 

Highwoods Properties, Inc.

 


By:


/s/ Jeffrey D. Miller

 


Name:


Jeffrey D. Miller

 


Title:


Vice President

 

 

 



 



 

 